DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3 – 8, 10, 11, 13 – 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Publication 2014/0304715) (Park hereinafter) in view of Serjeanston et al. (U.S. Publication 2014/0223112) (Serjeanston hereinafter).  
7. 	As per claim 1, Park discloses receiv(ing), via the communication interface, and from a monitoring service executed on a mobile device, information associated with a triggering event that the monitoring service detected in the primary application on the mobile device [“An event recognition unit 120 recognizes the occurrence of an event, and recognizes a new event, which occurs in the process of executing applications … the determination unit 110 may determine whether the recognized new event is associated with the first application or the second application,” ¶ 0028; event recognition unit mapped to monitoring service], wherein the triggering event is associated with the primary application, where a User Interface (UI) element located while a messenger application (the first application) is running, if a new message reception event (an event related to the first application) corresponding to the messenger application occurs, the determination unit 110 may provide the user with content of the messenger reception event on a screen of the messenger application without using the event UI. If the new event is related to the executed foreground application, a method for providing the content of the messenger reception event may depend on the way that the application (the messenger application) provides (displays) the event.” ¶ 0036; message reception event (an event related to the first application) mapped to triggering event associated with the first application; “A storage unit 130 stores setting information inputted by the user and/or configured as a default setting, and receives UI state information including a type of an application currently running in the foreground and information indicating whether the foreground application is in the full screen mode, from a UI state monitoring unit 190, and stores the UI state information. The setting information may include setting information for an automatic method about whether to use the event UI and setting information for a manual method about whether to use the event UI. The setting information may be information that is inputted by the user or information according to default settings.” ¶ 0037; use of the event UI (mapped to UI element located in the primary application) depends on setting information related to the event UI specified by the user (i.e., user interaction with the UI element];
the determination about whether the event is related to the first application or the second application may be performed by the determination unit 110 or by another module, such as the event recognition unit 120. If the event is related to the second application, the determination unit 110 may determine whether to use the event UI based on the determination information,” ¶ 0036]; and
          caus(ing) to display, via the communication interface, the particular secondary application simultaneously with the primary application on a screen of the mobile device  [“According to this configuration, the user may simultaneously check the received message while watching a movie played back as the content of a foreground application.” ¶ 0042, “Referring to FIG. 4, an event UI displayed on a screen of an apparatus for processing an event is an event UI when a user receives a call while watching a movie. The event UI includes an information notification area 401 and a menu area 402 providing the user with information that a call is received when the call is received.” ¶ 0062].
          Park does not explicitly disclose but Serjeanston discloses an enterprise application management server [central application server 10, fig, 1, ¶ 0038] comprising: 
          at least one processor; a communication interface; memory storing instructions that, when executed by the at least one processor, cause the server to:
          determine one or more secondary applications associated with a primary application [“upon determining that a central application has initialized on the mobile device, receive the available set of data elements from the external data storage device for storage in a virtual memory of the mobile device; and upon determining that a secondary application of the plurality of secondary applications has initialized on the mobile device,” ¶ 0013];
          It would have been obvious to one of ordinary skill in the art, having the teachings of Park and Serjeanston available before the effective filing date of the claimed invention, to modify the capability of processing and displaying events associated with first and second applications as taught by Park to include the capability of managing data elements on a mobile device as disclosed by Serjeanston, thereby providing a mechanism to enhance system efficiency by facilitating a more optimal use of limited system resources in a mobile environment [Serjeanston ¶ 0002].
8. 	As per claim 3, Park and Serjeanston teach the enterprise application management server of claim 1.  Park further teaches wherein the memory stores additional instructions that, when executed by the at least one processor, cause the server to: prior to determining the one or more secondary applications, modify the primary application to enable multiple application support for the primary application on the screen of the mobile device [“the setting information may enable to individually set a usage condition of the event UI for each of applications included in a mobile terminal. For example, the setting information may classify two or more applications, which are included in a mobile terminal, into categories of a game, multimedia, and communication, etc., and set the usage condition of the event UI depending on a classified item, or depending on each individual application.” ¶ 0031].
FIG. 5C is a third menu area 550 including a message interface generated by using the reply interface 542 of the second menu area 540 of FIG. 5B,” ¶ 0072; “A third menu area 550 is a user interface to check a received message through the second information notification area 530 of FIG. 5B, and to create a message through the reply interface 542 of the second menu area 540 of FIG. 5B. The reply interface 542 is a type of a user input interface for providing an interface to receive a user input, e.g., software keyboard shown in FIG. 5C. The third menu area 550 may provide a new user interface on an extended event UI while keeping the extended event UI that includes the second information notification area 530 and the second menu area 540.  Further, the third menu area 550 may change the extended event UI including the second information notification area 530 and the second menu area 540 into the third menu area 550. The user may create a new message and then send the new message through the third menu area 550,” ¶ 0073].
The menu area of the event UI may expand the display area of the event UI by a user's action, or performs an operation in response to the received event.” ¶ 0043].
11. 	As per claim 6, Park and Serjeanston teach the enterprise application management server of claim 1.  Park further teaches wherein the memory stores additional instructions that, when executed by the at least one processor, cause the server to: receive, via the communication interface, information associated with a sub-triggering event that occurred in the particular secondary application; and in response to receiving the information associated with the sub-triggering event, cause to minimize the particular secondary application in the screen of the mobile device [“A second menu area 540 is a portion of a user interface in an extended form of the first menu area 520 of FIG. 5A, and may include a minimization interface 541 to scale down the extended event UI and a reply interface 542 to create a reply message in response to the received message displayed in the second information notification area 530. The minimization interface 541 is an interface to scale down the extended event UI to the size of the event UI illustrated in FIG. 5A.  The reply interface 542 is an interface to create a new message using a mobile messenger or an SMS system through which the message was received.” ¶ 0071].
12. 	As per claim 7, Park and Serjeanston teach the enterprise application management server of claim 6.  Park further teaches wherein the memory stores additional instructions that, when executed by the at least one processor, cause the server to: cause to execute the particular secondary application in a background of the mobile device [“When a first application is running on the forefront screen layer, if an event related to a second application is recognized, the event recognition unit 120 recognizes and transmits that event to a determination unit 110. Here, the first application is an application (e.g., an application running in the foreground) that is running on the foremost layer among screen layers, and the second application may be another application besides the first application, e.g., a background application running in a background.” ¶ 0028].
13. 	As per claim 8, Park and Serjeanston teach the enterprise application management server of claim 1.  Park further teaches wherein the memory stores additional instructions that, when executed by the at least one processor, cause the server to: determine the one or more secondary applications associated with the primary application based on a policy indicating whether the primary application and the one or more secondary applications are allowed to be displayed simultaneously on the screen [“If the event recognition unit 120 recognizes new event occurrence, a recognition unit 110 sends a request for determination information to a storage unit 130. The determination information may include setting information and UI state information. The setting information includes information about event process instructions, e.g., whether to indicate the event, event notification formats, and the like, depending on an event type, the currently running application type, and the state of the running application.” ¶ 0029].
14.	As per claim 10, Park and Serjeanston teach the enterprise application management server of claim 1.  Park further teaches wherein the memory stores additional instructions that, when executed by the at least one processor, cause the server to: in response to cause to display the particular secondary application simultaneously with the primary application, receive, via the communication interface, user input data from the particular secondary application; and send, via the communication interface, the user input data to the primary application [“A third menu area 550 is a user interface to check a received message through the second information notification area 530 of FIG. 5B, and to create a message through the reply interface 542 of the second menu area 540 of FIG. 5B.  The reply interface 542 is a type of a user input interface for providing an interface to receive a user input, e.g., software keyboard shown in FIG. 5C. The third menu area 550 may provide a new user interface on an extended event UI while keeping the extended event UI that includes the second information notification area 530 and the second menu area 540.  Further, the third menu area 550 may change the extended event UI including the second information notification area 530 and the second menu area 540 into the third menu area 550. The user may create a new message and then send the new message through the third menu area 550.” ¶ 0073].

16.	As per claim 13, it is a method claim having similar limitations as cited in claim 3.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 3 above.
17.	As per claim 14, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 4 above.
18.	As per claim 15, it is a method claim having similar limitations as cited in claim 5.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.
19.	As per claim 16, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.
20.	As per claim 17, it is a method claim having similar limitations as cited in claim 8.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 8 above.
21.	As per claim 19, it is a method claim having similar limitations as cited in claim 9.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 9 above.
.
23.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Serjeanston in further view of Gattu et al. (U.S. Publication 2017/0257360) (Gattu hereinafter).
24. 	As per claim 2, Park and Serjeanston teach the enterprise application management server of claim 1.  Park and Serjeanston do not explicitly disclose but Gattu discloses wherein the memory stores additional instructions that, when executed by the at least one processor, cause the server to: prior to determining the one or more secondary applications, provision the mobile device to be managed by the enterprise application management server to access one or more enterprise resources [“A mobile device, comprising: a memory; and at least one hardware processor communicatively coupled with the memory and configured to: receive, at an enterprise mobility management (EMM) client on the mobile device, a certificate for accessing an enterprise resource from an EMM server,” cl. 9].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Serjeanston and Gattu available before the effective filing date of the claimed invention, to modify the capability of processing and displaying events associated with first and second applications as disclosed by Park and Serjeanston to include the capability of managing mobile access of enterprise resources as taught by Gattu, thereby providing a mechanism to enhance system security by providing a mechanism 
25.	As per claim 12, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 2 above.
26.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Serjeanston in further view of Ji (U.S. Publication 2015/0074687) (Ji hereinafter).
27.	As per claim 9, Park and Serjeanston teach the enterprise application management server of claim 1.  Park and Serjeanston do not explicitly disclose but Ji discloses wherein the memory stores additional instructions that, when executed by the at least one processor, cause the server to: automatically capture a collaboration relationship between the primary application and the one or more secondary applications [“Specifically, since this association relationship may be manifested by the usage habit of the user in a process of application usage, in one embodiment, the acquisition program provided by the embodiment of the present disclosure may collect the usage information of the user for various applications, and determine a second application that is associated with the first application based on the usage information. Specifically, the acquisition program may collect usage information of the user for the applications, and determine an application that is most likely to be used after the user has used the first application based on a statistical result, where this application may be recognized as the second application that is associated with the first application.” ¶ 0049].

28.	As per claim 18, it is a method claim having similar limitations as cited in claim 9.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 9 above.
Response to Arguments
Claim Rejections - 35 USC § 101
29.	Applicant’s arguments have been fully considered and are persuasive in light of the amendments to the independent claims, particularly with regard to a triggering event being associated with a user interface element.  The subject rejections have been withdrawn. 
Claim Rejections - 35 USC § 103
30.	Applicant's arguments have been fully considered but they are not persuasive.  As is noted above, the amendments to the independent claims are disclosed by Park at paragraphs [0036 – 0037].  Applicant cites to several portions of Park regarding events related to the second application, while ignoring the paragraphs cited above relating to events associated with the first application.
Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193